Order entered March 6, 1969, granting defendant’s motion to dismiss complaint for legal insufficiency unanimously affirmed on the law and the facts, with $50 costs and disbursements to the respondent. Leave however is granted to plaintiffs, in the interests of justice to apply at Special Term to serve an amended complaint within 20 days after service of a copy of the order herein with notice of entry thereof. (See CPLR 3211, subd. [e]; Cushman & Wakefield v. John David, Inc., 23 A D 2d 827.) The disposition of Special Term was sound. However, there is a bare possibility plaintiff may be able to spell out a cause of action sounding in malpractice or prima facie tort, and both parties being members of the Bar, this ultimate opportunity is extended. (See, also, Cushman & Wakefield v. John David, Inc., 25 A D 2d 133. Concur — Eager, J. P., Capozzoli, MeGivem and Maeken, JJ.